Citation Nr: 0719306	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-11 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to January 
1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tuberculosis. 

In his March 2004 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO but withdrew the 
request in August 2006.  


FINDINGS OF FACT

1.  At entry into service, the veteran had a linear nodular 
parenchymal infiltration in the first and second anterior 
interspaces of the right lung, diagnosed as probable 
pulmonary tuberculosis, right upper lobe.    

2.  The veteran experienced an episode of active tuberculosis 
in service. 

3.  The veteran's current pulmonary condition is manifested 
by scarring of the right lung and a forced vital capacity of 
78 percent on a pulmonary function test.  There is no active 
tuberculosis.  

CONCLUSION OF LAW

The criteria for service connection for tuberculosis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 111, 1112 (West 2002); 
38 C.F.R. § 3.159, 3.303, 3.304, 3.307, 3.309, 3.370, 3.371 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and 
September 2006; a rating decision in June 2003; and a 
statement of the case in February 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained on-going outpatient treatment reports of his 
current condition.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served in an Army engineering unit.  He contends 
that he developed active tuberculosis in service and that he 
has residual conditions of the disease that affect pulmonary 
function.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active tuberculosis maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within three 
years of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a).  However, a notation of 
inactive tuberculosis of the reinfection type at enlistment 
definitely prevents the grant of presumptive service 
connection for active tuberculosis regardless of whether it 
was shown during the presumptive period.  38 C.F.R. § 3.371 
(a) (2).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  If the 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Manifestation of lesions of chronic disease from the date of 
enlistment or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence.  38 C.F.R. § 3.303 (c).  For inactive 
tuberculosis, if a veteran is examined upon entry and there 
is no X-ray or if made is not available and there was no 
notation or other evidence of active or inactive re-infection 
type pulmonary tuberculosis existing prior to entrance, it 
will be assumed that the condition occurred during service 
unless lesions are first shown so soon after entry as to 
compel the conclusion, on the basis of sound medical 
principles, that they existed prior to entry on active 
service.  38 C.F.R. § 3.370 (b).  

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.   However, 
healed primary type tuberculosis shown at the time of 
entrance into active service will not be taken as evidence to 
rebut direct or presumptive service connection for active re-
infection type pulmonary tuberculosis.  38 C.F.R. § 3.370 
(c).  

The Board notes that the cited paragraphs of 38 C.F.R. 
§ 3.370 were published and made effective in February 1961.  
See 26 Fed. Reg. 1591 (Feb, 24, 1961). 

Service medical records do not contain an enlistment physical 
examination at the start of the veteran's brief period of 
active service in 1948 when the veteran was apparently of 
insufficient age for service.  

On May 20, 1949, the veteran underwent an enlistment physical 
examination.  In his medical history questionnaire, the 
veteran noted that he had experienced whooping cough and 
chronic colds but had no history of tuberculosis.  The 
examiner noted no significant abnormalities of the lungs but 
did not review a chest X-ray.  In December 1949, the veteran 
underwent a physical examination for airborne training.  
Although no abnormalities of the lungs were noted on 
examination, an X-ray showed a lesion on the apex of the 
right lung.  The lesion was evaluated as benign, and the 
veteran was not cleared for airborne training.  He was 
assigned to construction duties with an engineering unit and 
was scheduled for a follow-up examination in three months.  
The veteran later reported that while performing these duties 
he occasionally became short of breath and coughed-up small 
amounts of blood when fatigued but was otherwise 
asymptomatic.  In September 2006 letters, the veteran's 
brothers and sister stated that they were tested for 
tuberculosis because of the veteran's possible active 
disease.  

In March 1950, a follow-up X-ray showed that the lesion had 
not grown in size but appeared more discrete with a small 
cavity in the right first interspace.  In April 1950, the 
veteran was admitted to his base hospital for observation for 
possible active tuberculosis.  After seven days of 
observation and tests, an examiner noted that the veteran was 
asymptomatic with no cough, loss of weight, night sweats, or 
unusual fatigue.  He noted that the condition was in the line 
of duty.  Several sputa cultures and chest examinations were 
negative.  The examiner noted that because of the difficulty 
in determining whether the veteran had active tuberculosis, 
the veteran was transferred to an Army general hospital in 
late April 1950.  

While under observation and testing, examiners at the general 
hospital obtained two old X-rays that apparently had not been 
previously evaluated.  It is not clear how the X-rays were 
obtained or why the results had not been documented in the 
veteran's medical record.  In June 1950, a radiologist 
evaluated an X-ray made at the veteran's first duty station 
on May 23, 1949, three days after his enlistment examination.  
The radiologist noted a linear nodular parenchymal 
infiltration in the right first and second anterior 
interspaces and diagnosed probable pulmonary tuberculosis, 
right upper lobe.  In August 1950, a radiologist evaluated an 
X-ray made by the Cleveland Quarries Company, Amherst, Ohio, 
on May 23, 1947.  The radiologist noted a very questionable 
area of infiltration behind the right second anterior 
interspace.  He did not provide a diagnosis.  In a statement 
in September 2006, an individual identified himself as an 
acquaintance of the veteran who had helped the veteran obtain 
a job at the quarry when the veteran was 17 years old.  He 
stated that X-rays were not taken at the quarry company. 

In October 1950, an attending physician summarized the 
veteran's course of hospital observation over the previous 
five months that included monthly X-rays and negative sputum 
studies.  He noted that several physicians reviewed the case 
and that there was disagreement whether the veteran's lesion 
was unstable.  He stated that the consensus was that the 
lesion was unstable and that a course of chemotherapy was 
required.  He further stated that a response to therapy after 
30 to 60 days would show if the disease was active.  No 
subsequent clinical records are in the file.  In November 
1950, a patient medical board determined that the veteran had 
reached maximum treatment benefit, that his disease was not 
in the line of duty, and that there was no service 
aggravation.  However, the Clinical Record Brief showed a 
diagnosis of active pulmonary tuberculosis, moderately 
advanced in the upper lobe right lung.  In a Report of 
Disability for Insurance Purposes dated in December 1950, a 
physician stated that the diagnosis was minimal tuberculosis 
with an unchanged lesion since May 1949 and that all sputum 
cultures had been negative.  The veteran was released to his 
own home care.  

In December 1950, a Physical Evaluation Board (PEB) found 
that the veteran was unfit for further service because of the 
danger of reactivation, and the veteran was administratively 
discharged from service in January 1951 with no military 
medical disability.  The PEB listed a diagnosis of active 
pulmonary tuberculosis, moderately advanced, not the result 
of duty, existing prior to service, not aggravated by 
service, and not the result of misconduct.  However, the 
Report of Separation (DD-214) also cited this diagnosis and 
showed that the disease was in the line of duty. 

In a June 1955 letter, a representative of the American Red 
Cross noted that he reviewed the veteran's case in 
consideration of an additional attempt to obtain service 
connection for tuberculosis.  He noted that VA denied service 
connection in April 1951 and that another rating action 
denied benefits in June 1952, possibly for a non-service 
connected pension.  In a November 1984 letter, the RO 
referred to a denial of a claim for service connection in 
1951.  There are no records of the claims or VA adjudication 
in the file.  In an April 1952 letter, a private physician 
noted that a recent X-ray showed a suspicious lesion with 
considerable scarring and heavy streaking toward the base of 
the lung.  He recommended frequent sputum tests and close X-
ray monitoring.  In an August 1955 letter, the Red Cross 
representative noted that a May 1952 VA examination that 
showed inactive disease, but the examination report is also 
not in the file.  
 
In June 1955, a private physician noted that the veteran had 
a positive sputum test in May 1955 and that X-rays in March 
and June 1955 showed moderately advanced active tuberculosis.  
In July 1955, the Red Cross representative noted that the 
veteran was admitted to "Dayton" hospital.  In his claim, 
the veteran stated that he had been treated for active 
tuberculosis at the Dayton VA Medical Center (VAMC) at about 
this time.  The RO made persistent requests for the clinical 
records of this treatment but the VAMC was unable to locate 
any records of treatment of the veteran for that time.    

Private physician's records from 1962 to 1968 showed no 
recurrence of active tuberculosis.  In April 2003, a VA 
pulmonary function test showed a forced vital capability of 
78 percent.  VA X-rays in March 2003, July 2005, August 2005, 
and December 2006 showed old granulomatous scarring in the 
right apex and a small granuloma in the left upper lobe but 
with no acute infiltrates and no acute disease.  

First, the Board concludes that the veteran has residual 
conditions of tuberculosis because there is X-ray evidence of 
scarring.  However, there are no infiltrates and no diagnosis 
of inactive disease.  There is reduced performance on a 
pulmonary function test that represents a current disability.   

Second, the Board concludes that infiltrates of pulmonary 
tuberculosis existed at the time of entry into service.  
Although the entrance physical examination showed no lung 
abnormalities and no X-ray at the time, an X-ray obtained 
three days later showed evidence of infiltrates that were 
diagnosed as probable pulmonary tuberculosis.  The lesions 
were not diagnosed as healed calcifications.  Even though the 
X-ray was not interpreted for over a year, there is no 
evidence to dispute its authenticity.  The X-ray was used as 
a baseline by military physicians in their lengthy assessment 
of the veteran's disease.  The Board places less probative 
weight on the 1947 quarry company X-ray because the evaluator 
noted a "questionable" area of infiltration and because the 
veteran's coworker stated that the veteran did obtain a job 
at the business.  

Finally, the Board concludes that the veteran experienced an 
episode of active tuberculosis in service.  The Board 
acknowledges that the many physicians involved in his eight 
month hospitalization and treatment disagreed on the status 
of his disease.  There were no positive sputum tests and 
variable interpretation of X-ray indications.  However, the 
attending physicians did consider the evidence of activity to 
be sufficiently positive to warrant a course of chemotherapy.  
One disposition record for insurance purposes showed a 
diagnosis of minimal tuberculosis with an unchanged lesion.  
The Clinical Record Brief summarizing the hospital treatment, 
the report of the PEB, and the DD-214 showed final diagnoses 
as active tuberculosis, moderately advanced.  The veteran was 
discharged because of the risk of reactivation in service.  
The Board concludes that the service medical evidence of an 
active infection is not conclusive but is sufficient to show 
that active disease was likely present in service.   

Although there is evidence that a claim for service 
connection for tuberculosis was denied in 1951, no records of 
the adjudication are available and the Board is unable to 
determine the evidence considered and the reasons for denial.  
However, since regulations regarding service connection for 
tuberculosis were changed in 1961, the Board will consider 
the current claim on the basis of the entire record. 

The Board concludes that service connection for the residual 
conditions of active tuberculosis in service is not 
warranted.  Although there is evidence of scarring, it is not 
clear that the veteran's limited pulmonary function deficit 
is related to the tuberculosis scarring or that any current 
residual disability is related to tuberculosis.  Regardless, 
indications of inactive tuberculosis were noted at time of 
entry into service.  The indications were not categorized as 
healed calcifications.  Therefore, the preclusion of the use 
of indications of healed lesions to rebut direct service 
connection for an episode of active disease is not applicable 
in this case.  38 C.F.R. § 3.370 (c).   

Furthermore, the occurrence of active disease did not result 
in an increase in permanent disability and is not an 
aggravation of the pre-existing lesions.  The Board is not 
bound by the military PEB's administrative determination of 
no aggravation.  Regrettably, there were no pulmonary 
function tests or other measures of lung function that might 
have clearly determined if there was an increase in 
disability.  The Board acknowledges that X-ray indications of 
lesion changes were subtle and completely discounted by some 
physicians.  The veteran's symptoms of shortness of breath 
and hemoptysis after exertion at work warranted an eight 
month period of hospital observation and a course of 
chemotherapy.  However, absent any other medical assessments, 
the Board must rely on the military medical assessment of 
disability at the time of discharge that there was no 
increase in the level of disability caused by the veteran's 
episode of active tuberculosis or any other aspect of 
service.  Discharge records showed that the veteran was 
discharged to preclude interference with duty in the event of 
reinfection and not because he had a disability at the time.  

The weight of the credible evidence demonstrates that the 
veteran had inactive tuberculosis prior to service and the 
disease was not aggravated by an episode of active 
tuberculosis in service or any aspect of service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the residual conditions of active 
tuberculosis is denied. 



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


